Citation Nr: 0010243
Decision Date: 04/18/00	Archive Date: 09/08/00

DOCKET NO. 95-22 544               DATE APR 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for
allergic/vasomotor rhinitis with headaches.

2. Entitlement to a compensable disability rating for seborrheic
dermatitis and pseudofolliculitis barbae.

3. Entitlement to a disability rating greater than 10 percent for
a right wrist disability.

4. Entitlement to a compensable disability rating for a back
disability.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from February 1987 to April 1994.

By rating decision dated in June 1994, service connection was
granted for sinusitis with a history of a deviated septum and a 10
percent disability evaluation was assigned.1  Service connection
was also granted for a ligamentous injury to the right wrist and
for pseudofolliculitis barbae. The latter disorders were assigned
zero percent disability evaluations. Service connection for a back
disorder was denied. The appellant was advised of the RO's
determinations by letter dated July 7, 1994. In July 1994, the
appellant filed a notice of disagreement, in relevant part, as to
the disability rating assigned for the service-connected right
wrist injury. In his substantive appeal, received on July 7, 1995,
the appellant in part noted his disagreement with the RO's
determinations of the previous year with regard to his respiratory
tract, lower back, and skin disorders. The appellant also claimed
entitlement to service connection for a deviated septum.

By rating decision dated in May 1999, a 10 percent disability
evaluation was assigned for the service-connected right wrist
disability. The service-connected respiratory disorder was
redenominated as allergic/vasomotor rhinitis with headaches and a
10 percent disability rating was assigned; a separate disability
rating was assigned for right deviated septum and a zero percent
disability evaluation was assigned.

-----------------------------------------------------------
As will be discussed below and later in this decision, this
disability was later reclassified as allergic rhinitis and a 10
percent disability rating was assigned; the deviated nasal septum
was separately rated as being noncompensably disabling. 

- 2 -

The record thus reveals that since the initial grant of service
connection for the disabilities currently on appeal, the appellant
has continued to disagree with the assigned disability ratings.
Applicable law mandates that when a veteran is awarded service
connection for a disability and appeals the RO's rating
determination, the claim continues to be well grounded as long as
the claim re open and the rating schedule provides for a higher
rating. See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). In this
regard, the appellant's rating claims have remained in appellate
status since the filing of his notice of disagreement as to the
initially assigned disability ratings. See also AB v. Brown, 6 Vet.
App. 35 (1993) [a claim remains in controversy where less than the
maximum available benefits are awarded].

As for the May 1999 grant of service connection for a deviated
nasal septum, to the Board's knowledge the appellant has filed no
Notice of Disagreement (NOD) pertaining to that disability.
Consequently, any issue involving the deviated septum is not
currently before the Board. See 38 U.S.C.A. 7105; 38 C.F.R. 2.200,
2.201, 2.202, 2.302; see also Grantham v. Brown, 114 F.3d 1156
(Fed. Cir. 1997) [a NOD as to a service connection claim does not
translate into a NOD for other "down-stream element[s]" such as the
evaluation assigned or the effective date of the award].

This matter was last before the Board of Veterans' Appeals (Board)
in May 1997, on appeal from rating decisions of the Los Angeles,
California, Department of Veterans Affairs (VA) Regional Office
(RO). Upon its last review, the Board denied entitlement to service
connection for bilateral hearing loss, a left foot disability and
a right foot disability. The Board also remanded the claims
presently at issue for the conduct of clarifying medical
examinations.

Having reviewed all of the evidence of record, in particular that
obtained as a result of the Board's May 1997 remand, the Board
finds that the record is ready for appellate review.

3 -

FINDINGS OF FACT

1. The appellant's allergic with vasomotor rhinitis is
characterized by the absence of polyps, crusting or purulent
discharge; and includes the presence of infrequent headaches and
post-nasal drainage.

2. The appellant's pseudofolliculitis barbae is characterized by
exfoliation involving an exposed surface, but is without constant
itching or extensive lesions.

3. The appellant's right wrist disability is characterized by pain
throughout range of motion and mechanical limitation without
ankylosis.

4. The appellant's back disability is characterized by slight
subjective symptoms only.

CONCLUSIONS OF LAW

1. The criteria for a schedular rating in excess of 10 percent for
service-connected rhinitis have not been met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.97, Diagnostic Code 6501 (1996);
Diagnostic Code 6522 (1999).

2. The criteria for a 10 percent evaluation for pseudofolliculitis
barbae have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.118, Diagnostic Codes 78061, 78143, 7817 (1999).

3. The criteria for a rating in excess of 10 percent for right
wrist disability have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.71a, Diagnostic Codes 5214, 5215 (1999).

4 -

4. The criteria for a compensable evaluation for lumbosacral strain
have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.71a,
Diagnostic Code 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The appellant argues that the severity of the respiratory,
dermatologic, and orthopedic disorders are more disabling than is
contemplated by the currently assigned ratings.

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); 38 U.S.C.A. 7104(d)(1) (West 199 1). With this requirement
of law, and in light of the appellant's contentions, the Board will
first review the generally applicable law as it pertains to all of
the appellant's claims. A discussion of each of the appellant's
claims will follow.

Rating disabilities in general

Disability ratings are to be determined by the application of a
schedule of ratings (Schedule) which is based on the average
impairment of earning capacity. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a). Separate diagnostic codes identify the various
disabilities. 38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves a
factual determination of the severity of the disability. In
resolving this factual issue, the Board may only consider the
specific factors as are enumerated in the applicable

- 5 -

rating criteria. Massey v. Brown, 7 Vet. App. 204, 208 (1994);
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). See Francisco
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet.
App. 396, 402 (1994).

Initial matters - the well-grounded claim requirement/duty to
assist/standard of proof

In order for VA to consider claims of entitlement to disability
ratings greater than are assigned, a claimant bears the predicate
burden of submitting evidence to "well ground" the claim under 38
U.S.C.A. 5107(a) (West 1991). A well-grounded claim is "one which
is meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible" in order meet the
burden established in the statute. Kandik v. Brown, 9 Vet. App.
434, 439 (1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order to present a well-grounded claim for a disability rating
greater than assigned, a veteran need only submit his or her
competent testimony that symptoms,, reasonably construed as related
to the service-connected disability, have increased in severity
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. App.
629,, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134
(1994). Such is the case with respect to all of the issues
currently on appeal.

Since the claims have been determined to be well grounded, VA has
a duty to assist the veteran in the development of facts pertinent
to his claim. 38 U.S.C.A. 5107(a). The Board remanded this case in
May 1997 in part to comply with this requirement of law. The
appellant has been provided with VA physical examinations and has
had a full opportunity to present evidence and argument in support
of this claim. There is no indication that any evidence which would
be significant to an informed decision in this case have not been
obtained. The Board therefore finds that all facts that are
relevant to these issues have been properly developed and there is
no need to again remand this case for additional evidentiary or
procedural development.

6 -

Once a claim has been determined to be well grounded, it is the
Boards responsibility to weigh the evidence. When there is an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter, the
benefit of the doubt in resolving each such issue shall be given to
the claimant. 38 U.S.C.A. 5107(b); 38 C.F.R.  3.102, 4.3. In
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States
Court of Appeals for Veterans Claims (Court) observed that "a
veteran need only demonstrate that there is an 'approximate balance
of positive and negative evidence' in order to prevail." To deny a
claim on its merits, the evidence must preponderate against the
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

Additional law and regulations will be discussed where appropriate
below.

Entitlement to a disability rating greater than 10 percent for
allergic/vasomotor rhinitis with headaches

Factual background

The appellant's service medical records reveal that in January
1992, he was treated for an episode of pharyngitis. In April 1992,
the appellant was diagnosed to have rhinitis 2. In July 1992, the
appellant complained of constant drainage from his sinuses, a sore
throat, and difficulty swallowing. He was diagnosed to have a viral
upper respiratory infection.

In a report of medical history questionnaire completed as part of
his November 1993 service department separation examination, the
appellant reported that he had trouble breathing from his left
nostril, and that he had continuous drainage. He

----------------------------------------------------------------
2 Rhinitis is an "inflammation of the mucous membrane of the nose."
Webster's Medical Desk Dictionary 620 (1986); see Butts v. Brown,
5 Vet. App. 532, 537 (1993). 

- 7 -

reported that he was scheduled to undergo an operative procedure to
correct this difficulty, but that the surgery was not performed.

The appellant underwent a VA physical examination in May 1994. He
was diagnosed to have chronic sinusitis, based upon his complaint
of difficulty breathing and the examiner's review of service
medical records.

In a June 1995 letter, M.C.P., M.D., reported that the appellant
had a septal deviation to the right. He opined that the appellant
probably had allergic rhinitis and sinusitis or possibly vasomotor
rhinitis and sinusitis. He noted that the vasomotor rhinitis may be
associated with a history of migraine headaches.

Pursuant to the Board's May 1997 remand, in December 1998 the
appellant underwent a physical examination conducted by A.S.P.,
M.D. The appellant reported a history of recurrent headaches; nasal
congestion; watery, itchy eyes, rhinorrhea and chronic postnasal
discharge. It was reported that although the appellant had received
desensitization injections for about 18 months, he had not obtained
relief It was noted that the appellant was using occasional nasal
spray and antihistamines, and that he was working full-time.

Upon clinical examination, Dr. A.S.P. observed that the appellant
had a deviation of the nasal septum slightly to the right side. The
appellant had moderately enlarged turbinates with no evidence of
any polyps or other intranasal lesions. There was noted no purulent
discharge or excessive mucus in the nasal cavities. There was no
tenderness over the sinuses, and the oral cavity, oropharynx,
nasopharynx and larynx. Dr. A.S.P. opined that the appellant had a
chronic vasomotor/allergic rhinitis associated with chronic
postnasal discharge. Dr. P. further observed that the appellant had
some recurrent but not disabling headaches that were either
migraine or due to some sinus congestion. The septal deviation was
noted to be of "minor degree." He further observed that none of the
appellant's symptoms were causing him to have any problem with
daily activity or work.

- 8 - 

As noted in the Introduction, based on the December 1998
examination and other evidence of record in May 1999 the RO
reclassified the appellant's respiratory disability as
allergic/vasomotor rhinitis with headaches and assigned a 10
percent disability rating under Diagnostic Code 6522. A separate
noncompensable disability rating was assigned for right deviated
septum.

Relevant law and regulations

The appellant's respiratory disorder is presently evaluated as 10
percent disabling under 38 C.F.R. 4.97, Diagnostic Code 6522 (1999)
[allergic or vasomotor rhinitis. The disorder was previously rated
under 38 C.F.R. 4.97, Diagnostic Code 6501 (1996) [rhinitis,
atropic, chronic]. 3

During the pendency of this appeal, regulatory changes amended the
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996),
including the rating criteria for evaluating respiratory diseases.
This amendment to the Schedule became effective October 7, 1996.
See 61 Fed. Reg. 46720 through 46731 (September 5, 1996). The
amended regulations in 38 C.F.R. 4.97 established more objective,
unambiguous criteria for rating respiratory disorders. 61 Fed. Reg.
46720 through 46722 (September 5, 1996). The amended formula
removed such subjective descriptors as mild, moderate, and severe,
and provided rating criteria based, at least in part, on the
results of pulmonary function tests. Id.

-----------------------------------------------------------
3 The Board notes that in there has been some question concerning
the exact nature of the appellant's respiratory disability. See, in
particular, the June 1995 report of Dr. M.C.P. In its June 1994
rating decision, the RO indicated that the appellant's disorder was
sinusitis, not rhinitis, evidently based on the report of the May
1994 VA physical examination which contained such diagnosis.
However, the most recently obtained and comprehensive medical
opinion, that done by Dr. A.S.P. in December 1998 clearly reflects
that the appellant's respiratory disorder is rhinitis. Given this
medical evidence, the Board is of the opinion that the currently
applied diagnostic code, 6522, and the formerly applied diagnostic
code, 6501, both pertaining to rhinitis, are the most appropriate.
See Butts V. Brown, 5 Vet. App. 532, 538 (1993) (en banc)
[observing that one diagnostic code may be more appropriate than
another based on such factors as an individual's relevant medical
history, the current diagnosis and demonstrated symptomatology];
see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

- 9 -

When a law or regulation changes after a claim has been filed but
before the administrative appeal process has been concluded, VA
must apply the regulatory version that is more favorable to the
veteran. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see
DeSousa v. Gober, 10 Vet. App. 461 (1997).

The Schedule in effect prior to October 7, 1996, provided a 10
percent rating for atrophic rhinitis which caused definite atrophy
of the intranasal structure and moderate secretion. A 30 percent
rating required moderate crusting and ozena and atrophic changes.
A 50 percent rating required massive crusting and marked ozena, 4
with anosmia. 4 38 C.F.R. 4.97, Diagnostic Code 6501 (1996).

The revised Schedule, effective October 7, 1996, provides a 30
percent rating for allergic or vasomotor rhinitis which includes
polyps, and a 10 percent rating without polyps, but with greater
than 50-percent obstruction of the nasal passages on both sides or
complete obstruction on one side. 38 C.F.R. 4.97, Diagnostic Code
6522 (1999).

Analysis

For the reasons and bases expressed below, the Board finds that the
assignment of a disability rating greater than is presently
assigned is not warranted.

With application of 38 C.F.R. 4.97, Diagnostic Code 6501 (1996),
the Board observes that "moderate crusting" and ozena, or atrophic
changes have not been reported as caused by the respiratory
disorder. The severity of the appellant's respiratory disorder does
not therefore approximate the requisite clinical findings

-------------------------------------------------------------
4 For purposes of definition only, and pursuant to the Board's
responsibility to provide an adequate statement of the reasons or
basis for its decision, but not in reliance thereon in the ultimate
disposition of this appeal, the Board notes that "ozena" may be
defined as an atrophic rhinitis marked by a thick mucopurulent
discharge, mucosal crusting, and fetor." Dorland's Illustrated
Medical Dictionary, 1211 (28th ed., 1994); See Godfrey v. Brown, 8
Vet. App. 113, 120-21 (1995). 

- 10 -

for the assignment of a 30 percent or higher disability rating
under the provisions of 38 C.F.R. 4.97, Diagnostic Code 6501
(1996).

The Board now turns to application of the revised schedular rating
criteria for respiratory disorders, effective October 7, 1996. In
order to receive a 30 percent disability rating for allergic or
vasomotor rhinitis, the clinical picture of the appellant's
disability would require the presence of polyps. 38 C.F.R. 4.97,
Diagnostic Code 6522 (1999). 5 The presence of polyps has not been
reported, and the appellant is presently in receipt of a 10 percent
disability rating, encompassing symptoms "[w)ithout polyps, but
with greater than 50-percent obstruction of nasal passage on both
sides or complete obstruction on one side." Id.

In sum, the disability picture arising from the appellant's
respiratory disorder does not approximate the requisite symptoms
for a rating greater than 10 percent under the previously
applicable or current rating criteria. Accordingly, a disability
rating greater than 10 percent is denied.

The Board has given consideration to the assignment of a separate
disability rating or headaches, as was done for the deviated
septum. See Esteban v. Brown, 6 Vet. App. 259 (1994) [separate
disability ratings are possible in cases in which the veteran has
separate and distinct manifestations of the same injury]. However,
the medical evidence reported above indicates that the appellant
has reported a history of some recurrent but not disabling
headaches associated with his rhinitis. These complaints do not
amount to a separately ratable headache disorder, see 38 C.F.R.
4.124a, Diagnostic Code 8100 [characteristic prostrating attacks
required].

-------------------------------------------------------------
5 The Board notes that in its rating decision of May 6, 1999, the
RO did not advise the appellant of the current provisions of 38
C.F.R. 4.97, Diagnostic Code 6522 (1999) as it would require the
presence of polyps in allergic or vasomotor rhinitis to
substantiate the assignment of a 30 percent rating. However, the
Board finds that because the clinical medical evidence of record
has never reported the presence of polyps, the RO's omission
constitutes harmless error. In these circumstances, the Board is of
the opinion that a further remand of this matter would only serve
to unnecessarily delay this claim. Reyes v. Brown, 7 Vet. App. 113,
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);
Morris v. Derwinski, 1 Vet. App. 260 (1991).

Accordingly, a separate disability rating for the accompanying
headaches is not warranted.

The Board also observes that the severity of the appellant's
respiratory tract disorder has remained relatively constant
throughout the period for which service connection has been
granted. Essentially, the appellant has been shown to have nasal
congestion, drainage, and some recurrent headaches associated with
the sinus condition. The whole of the period for which service
connection has been granted does not therefore warrant application
of "staged" ratings illustrative of a changing severity. See
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes in passing that in its May 1999 rating decision,
the RO granted service connection for a deviated septum under 38
C.F.R. 4.97, Diagnostic Code 6502,, and assigned a zero percent
disability evaluation. The record does not reveal that symptoms
arising from the deviated septum, as opposed to the other
respiratory tract disorders, have been ascertained. As noted in the
Introduction, any issue pertaining to the deviated septum is not
currently on appeal.

In summary, for the reasons and bases discussed above, the Board
concludes that the preponderance of the evidence is against the
appellant's claim. An increased rating for rhinitis is accordingly
denied.

Entitlement to a compensable disability rating for seborrheic
dermatitis and pseudofolliculitis barbae

Factual background

While on active duty in February 1987, the appellant was treated
for irritation of the facial skin. A scaly and macular area was
noted. He was diagnosed to have seborrheic dermatitis. in February
1988, the appellant was diagnosed to have a "mild case" of
pseudofolliculitis barbae. During a November 1993 separation

- 12 -

physical examination, the appellant denied then having, or ever
having, skin diseases. Upon clinical evaluation, his skin was noted
to be normal.

The appellant underwent a VA physical examination in May 1994. He
complained of skin irritation, and was noted to have
pseudofolliculitis barbae of the beard area.

A private medical record dated in October 1995 reflects that the
appellant was then treated for mild seborrheic dermatitis of the
face, ears, nose and scalp. He was reported to have a history of
dry irritated skin that would worsen when he would use drying
soaps.

In a July 1996 letter, R.R.J., M.D., observed that contrary to the
sole in-service, reported diagnosis of pseudofolliculitis barbae,
the appellant's military physician had also apparently treated the
appellant for seborrheic dermatitis.

The appellant underwent a VA dermatological examination in June
1999. He reported that his rash was then in fair control if he used
prescribed medications. He reported that he had itching or pruritus
and occasional pain "when the lesions become active." Upon clinical
examination, he was noted to have de-pigmented macules on his
forehead. He had erythematous papules grouped in threes to fours in
the scalp that were lightly scattered. Mild white scaling was noted
on the eyebrows. There were lightly de-pigmented maculae in a
blotchy pattern in the paranasal area of the face. A two centimeter
crusty lesion was noted on the chin in the beard area, and a
papular rash on the anterior neck where the hair had been shaved.
The papules were firm and mostly intact, and there was no rash or
lesions of any type noted on the sides of the face.

The appellant was diagnosed to have seborrheic dermatitis in the
scalp, eyebrows, The paranasal area and chin, and pseudo-
folliculitis barbae on the anterior neck.

- 13 -

Relevant law and regulations

Under current VA regulations, tinea barbae is rated as eczema. 38
C.F.R. 4.118, Diagnostic Code 7814. Under 38 C.F.R. 4.118,
Diagnostic Code 7806, eczema, the following schedular criteria
apply: With ulceration or extensive exfoliation or crusting, and
systemic or nervous manifestations, or exceptionally repugnant, a
50 percent disability rating is assigned. With exudation or itching
constant, extensive lesions, or marked disfigurement, a 30 percent
disability rating is assigned. With exfoliation, exudation or
itching, if involving an exposed surface or extensive area, a 10
percent disability rating is assigned. With slight, if any,
exfoliation, exudation or itching, if on a nonexposed surface or
small area, a noncompensable disability rating is assigned. 38
C.F.R. 4.118, Diagnostic Code 7814 (1999).

Analysis

The appellant's service-connected skin disability is currently
assigned a noncompensable evaluation.

As a preliminary matter to its consideration of this issue, the
Board observes that in its June 1996 rating decision, the RO found
that because recently obtained medical ,evidence pe@ed to
dermatitis, and not to pseudofolliculitis barbae, it would not
consider such evidence in its evaluation. However, in his July 1996
letter, Dr. R.R.J. observed that the appellant was treated for both
pseudofolliculitis barbae and seborrheic dermatitis. The June 1999
VA examination diagnosed both seborrheic dermatitis and
pseudofolliculitis barbae. There appears to be essentially no
distinction drawn between the two skin disorders by examining and
treating physicians. The Board will accordingly consider all
evidence pertaining to symptomatology associated with the
appellant's facial skin disorder. 6

---------------------------------------------------------------
6 The Board further observes that under the currently applicable
Schedule, tinea barbae and dermatitis are both evaluated as for
eczema. See 38 C.F.R. 4.118, Diagnostic Codes 7814, 7817; see also
the sentence following 38 C.F.R. 4.118, Diagnostic Code 7819 

- 14 -

Having carefully considered all of the evidence of record, the
Board is of the opinion that the assignment of a 10 percent
disability evaluation is warranted for the appellant's service-
connected skin disability. In particular, the record suggests that
in February 1987, the appellant was noted to have a scaly and
macular area of the facial skin. In October 1995, the appellant's
disorder was noted to include dermatitis of the face, ears, nose
and scalp. These findings as to the location of the skin rash were
again noted during the June 1999 examination. The operative medical
evidence in this regard reveals that the appellant's disorder has
generally involved exposed areas being subjected to dry, irritated
skin throughout the pendency of this matter. Under these
circumstances, the Board finds that the appellant's disorder is
characterized by exfoliation over an exposed surface within the
meaning of 38 C.F.R. 4.118, Diagnostic Code 7814, and a 10 percent
disability rating will be granted.

The appellant's symptoms clearly have not been shown to be
supportive of a 30 percent disability rating. The medical evidence
does not show, and the appellant does not allege, that he had
constant itching or exudation, extensive lesions, or marked
disfigurement. 38 C.F.R. 4.118, Diagnostic Code 7814 (1999).

Accordingly, a 10 percent disability rating and no more is granted,
effective from April 12, 1994. See Fenderson, supra.

------------------------------------------------------------
(1999). The appellant may not, however, be assigned separate
disability evaluations for symptoms common to both diagnosed
disorders, as "[t]he evaluation of the same disability under
various diagnoses is to be avoided. Disability from injuries to the
muscles, nerves, and joints of an extremity may overlap to a great
extent so that special rules are included in the appropriate bodily
system for their evaluation' ... Both the use of manifestations not
resulting from service-connected disease or injury in establishing
the service-connected evaluation, and the evaluation of the same
manifestation under different diagnoses are to be avoided." 38
C.F.R. 4.14 (1999) [italics added by the Board]. 

- 15 -

Entitlement to a disability rating greater than 10 percent for a
right wrist disorder

Factual background

While on active duty in March 1991, the appellant complained of
stiffness and a loss of strength in his right wrist. A radiographic
examination revealed evidence of an old 5 millimeter chip fracture
around the dorsal carpal bones. Multiple views did not show any
recent fractures or dislocations. In December 1991, the appellant
was treated for a right wrist injury, sustained during the course
of a basketball game the previous year. He reported that he was
then experiencing a decreased right wrist range of motion. A
service department physician noted that the appellant had marked
decreased range of motion of the right wrist. During his November
1993 separation physical examination, the appellant reported that
he injured his wrist while on active duty, as is reported.

The appellant underwent a VA physical examination in May 1994. He
reported that at that time, he could not perform "push-ups" as well
as he had previously. He also noted that he had pain in the volar
aspect of the right wrist when picking up items. He was noted to
have good grip strength. Physical evaluation of the right wrist
found no palpable tenderness or deformity. Dorsiflexion of the
right wrist was to 40 degrees, palmar flexion was to 80 degrees,
ulnar flexion was to 20 degrees, and radial flexion was to 20
degrees. The examiner observed that the appellant had ,.formal
dorsiflexion and volar wrist flexion. The diagnostic impression was
that the appellant had a probable chronic fragmentous injury of the
right wrist with minimal functional impairment.

In December 1998, the appellant underwent a physical examination
conducted by J.R., M.D. The appellant reported that he had
intermittent pain mostly in the dorsum of the right wrist. He
stated that the pain flared up with lifting, turning, and twisting,
and that he would drop items. He reported an occasional tingling of
the right hand.

- 16 -

The appellant's right wrist range of motion was to 30 degrees
dorsiflexion; palmer flexion was to 80 degrees; radial deviation
was to 20 degrees; and ulnar deviation was to 30 degrees. The
examiner observed that the range of motion was limited by pain
throughout the range of motion and mechanical limitation. His
muscle strength was 5/5. Resistance against dorsiflexion caused
pain. Tenderness was noted over the dorsum of the wrist, and there
was no instability or clicking.

Radiographic examination revealed normal alignment of the distal
radial ulnar joint. The carpal rows had normal alignment. A well-
marginated bony fragment was noted in the lateral view, over the
lunate bone. This was assessed to be an old chip fracture.

The examiner opined in part that the appellant would have
difficulty with repetitive grip and grasp, push and pull and
twisting of the right hand.

Relevant law and regulations

The appellant's right wrist disorder is evaluated under 38 C.F.R.
4.71a, Diagnostic Code 5215, which pertains to limitation of motion
of the wrist. Under this provision, a 10 percent disability
evaluation is warranted for dorsiflexion of less than 15 degrees,
and for a 10 percent disability evaluation is warranted for palmar
flexion limited in line with the forearm. This provision is the
same for disabilities of either the major or minor wrist. 38 C.F.R.
4.71a, Diagnostic Code 5215.

The evaluation of a service-connected disability involving a joint
rated on limitation of motion requires adequate consideration of
functional loss due to pain under 38 C.F.R. 4.40 and functional
loss due to weakness, fatigability, incoordination or main on
movement of a joint under 38 C.F.R. 4.45. DeLuca v. Brown, 8 Vet.
App. 202 (1995).

The provisions of 38 C.F.R. 4.40 state that the disability of the
musculoskeletal system is primarily the inability, due to damage or
infection in parts of the system,

17 -

to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. According
to this regulation, it is essential that the examination on which
ratings are based adequately portrays the anatomical damage, and
the functional loss, with respect to these elements. In addition,
the regulations state that the functional loss may be due to pain,
supported by adequate pathology and evidenced by the visible
behavior of the veteran undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.40.

The provisions of 38 C.F.R. 4.45 state that when evaluating the
joints, inquiry will be directed as to whether there is less
movement than normal, more movement than normal, weakened movement,
excess fatigability, incoordination, and pain on movement.

Analysis

As a result of the May 1999 rating decision, the appellant is now
in receipt of the maximum schedular evaluation for a right wrist
disability under 38 C.F.R. 4.71 a, Diagnostic Code 5215. Because a
higher disability evaluation is not available under the currently
assigned Diagnostic Code, evaluation of the provisions of 38 C.F.R.
4.40 and 4.45 is not merited, absent some other Diagnostic Code
with consideration of a resulting limitation of motion. See
Johnston v. Brown, 10 Vet. App. 805 85 (1997).

Having scrutinized the evidence of record in light of the
potentially applicable rating provisions, the Board does not find
application of any other Diagnostic Codes to be appropriate. In
particular, ankylosis of the wrist has not been reported, and the
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5214 are not for
application.

In summary, for the reasons and bases expressed above, the Board
concludes that a disability rating greater than 10 percent for the
right wrist disorder is denied.

- 18 -

Entitlement to a compensable disability rating for a back disorder

Factual background

During his November 1993 separation physical examination, the
appellant reported that he sometimes had pain and "trouble
bending." His spine was reported to be normal upon clinical
evaluation.

During the May 1994 VA examination, the appellant reported having
a "popping sound" in his back, that he first noticed when he was
doing "sit-ups." He reported that his back sometimes hurt. Upon
clinical examination, an accentuated lordosis was found. No
vertebral or facet pain was noted. His back flexion was to 80
degrees, extension was to 15 degrees, and lateral flexion was to 25
degrees, bilaterally. The examiner observed that the appellant had
a "normal back" examination, and diagnosed the appellant to have
"possible mechanical low back syndrome."

During the December 1998 examination conducted by Dr. J.R., the
appellant reported that he had intermittent back pain when he would
bend and lift. He denied radiation pain and there were no sensory
or sphincter control problems. Upon clinical examination, the
appellant's gait was normal. His back was straight and there was no
deformity noted. There was noted no spasm or the paravertebral
muscles or any pelvic abnormality. The appellant displayed 95
degrees of flexion in the lumbar spine; extension was to 35
degrees; bilateral flexion was to 40 degrees; rotation was to 35
degrees. Sciatic tension testing did not reveal the presence of
back or leg pain in the sitting and supine positions.

Radiographic examination revealed normal lumbar vertebrae.
Vertebral heights were normal. There was minimal narrowing at L5-S1
posteriority. No degenerative changes were noted, and the pedicles
were intact.

- 19 -

The examiner opined that the appellant had full range of motion
without signs of myofascial pain syndrome. He observed that
radiographic examination of the lumbar spine was normal, except as
to the mild narrowing of the L5-S1, without degenerative changes.
As to functional limitation, the examiner observed that the
appellant should be able to sit for 6 hours, stand and walk for 6
hours, lift 50 pounds occasionally and lift 25 pounds frequently.

Relevant law and regulations

The appellant's disorder is evaluated under 38 C.F.R. 4.71a,
Diagnostic Code 5295. Under this provision, a zero percent
evaluation is appropriate where slight subjective symptoms are
present; a 10 percent evaluation is established for characteristic
pain on motion; a 20 percent evaluation is warranted for
lumbosacral strain where there is muscle spasm on extreme forward
bending and unilateral loss of lateral spine motion in a standing
position; and a 40 percent evaluation requires severe lumbosacral
strain manifested by listing of the whole spine to the opposite
side, a positive Goldthwait's sign, marked limitation of forward
bending in a standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space. A 40 percent evaluation is also warranted if only some of
these manifestations are present if there is also abnormal mobility
on forced motion. 38 C.F.R. 4.71a, Diagnostic Code 5295 (1999).

For application are the provisions of 38 C.F.R. 4.40 and 4.45
(1999), discussed above.

Analysis

The appellant's lumbar sprain is currently evaluated as zero
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5295, and
is therefore assessed as encompassing "slight subjective symptoms
only." In order for a 10 percent disability evaluation to be
assigned, the disability picture would need to approximate a
finding including "characteristic pain on motion."

- 20 -

Having carefully considered all of the evidence of record, the
Board is of the opinion that the disability picture of the
appellant's back disorder clearly does not warrant the assignment
of an evaluation greater than the currently assigned zero percent.

The Board first observes that throughout the pendency of this
matter, the appellant has not reported that he is in constant pain.
In November 1993, the appellant reported that he "sometimes" had
pain; in May 1994 that his back would "sometimes" hurt; and in
December 1998, that he had intermittent back pain when he would
bend and lift. Significantly, in the opinion of the Board, during
the latter examination, the examiner noted that the appellant had
full range of motion without signs of myofascial pain syndrome.

Also for consideration is the other objective medical evidence of
record, which indicates no back pathology and no functional
impairment of the back. The May 1994 VA examination of the back was
expressly stated to be "normal" by the examiner. More recent X-rays
were similarly normal. The Board places great weight of probative
value on this medical evidence.

Under these circumstances, the medical evidence does not
demonstrate that the appellant has "characteristic pain on motion,"
requisite for the assignment of a 10 percent disability rating.

The Board has considered whether a disability rating greater than
assigned may be granted on the basis of 38 C.F.R. 4.40 and 4.45,
due to any functional loss occasioned by the disorder.

The Board notes that while the appellant reported in December 1998
that he experiences intermittent pain on flare-ups by bending and
lifting items, the examiner opined that clinical evidence supported
a finding that the appellant was able to sit, stand, or walk for 6
hours; lift 50 pounds occasionally and 25 pounds frequently which
is not indicative of functional impairment due to pain.

21 -

Similarly, there has been reported on X-ray examination no
anatomical damage, deformity, adhesions, defective innervation or
other pathology. See 38 C.F.R. 4.40. Moreover, with consideration
of the factors as are set forth in 38 C.F.R. 4.45, there has not
been demonstrated more or less movement than normal, weakened
movement, excess fatigability, incoordination, or, as is noted
above, any atrophy of similar deformity. See 38 C.F.R. 4.40, 4.45
(1999).

Given these findings, together with the December 1998 examiner's
opinion as to there being effectively no functional limitations
caused by the appellant's back disorder, it cannot be found that
the appellant has more than slight subjective symptoms of his back
disorder.

The Board has considered the whole of the evidence of record in
this decision, and notes that the medical evidence of record
appears to support a finding that the appellant's back disorder may
have actually improved over the course of time. In particular, back
flexion was to 80 degrees in May 1994 and was to 95 degrees in
December 1998. His extension was also markedly improved in the
interim, from 15 to 35 degrees. Similarly, lateral flexion in both
aspects was to 25 degrees in May 1994 and to 40 degrees in December
1998. Application of a "staged" rating would not therefore avail
the appellant. Fenderson, supra.

In short, for the reasons and bases discussed above, the Board
concludes that the preponderance of the evidence is against the
appellant's claim. A compensable disability rating is therefore
denied for his service-connected back disability.

ORDER

A disability rating greater than 10 percent for allergic/vasomotor
rhinitis is denied.

A 10 percent rating for seborrheic dermatitis and
pseudofolliculitis barbae is granted, subject to controlling
regulations applicable to the payment of monetary benefits.

- 22 -

A disability rating greater than 10 percent for a right wrist
disability is denied.

A compensable disability rating for a back disorder is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

 - 23 -



